DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claim 6 is newly added.
	Claims 1-6 are examined as follows.

Claim Interpretation 
            
     The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
                
  The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
                As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
                Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “vision module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification 
The Specification described:
[0049] To this end, the vision module 150 is based on a control PC with a 
built-in program, acquires the image captured by the IR thermal camera 140 by 
the built-in program to perform the vision processing thereof, and detects the 
presence or absence and position of slag of the welding part accordingly. 
[0050] At this time, the program built in the vision module 150 may include 
LabVIEW which is a graphical programming language to receive and analyze 
captured images of the IR thermal camera 140. 
[0051] The LabVIEW program is a control measurement language manufactured by 
National Instruments Inc.  It can be configured to view actual device on a 
computer and is also called a virtual instrument.  Further, since it is 
programmed to make diagram unlike text-based programming languages such as 
basic or C-language, it is also called graphics programming language. 
[0052] In the above-described LabVIEW program, the order of programming 
progression includes various functions so as to control various devices 
according to the flow of data and process the data sent from the devices.  
Therefore, it is possible to easily provide the vision process and the 
automatic control of the automated facility by detecting the determination of 
defects caused by slag generation in the welding process in real time. 
[0053] However, in the present invention, the program of the vision module 150 
is not limited to LabVIEW S/W. 
[0054] Subsequently, the vision module 150 may execute vision processing for 
images captured by the IR thermal camera 140 via a LabVIEW program, and it is 
configured on the basis of PC so that algorithms defined by operators are saved 
to control these series of operations by automation. 

the vision module 150 to execute the LabVIEW program, inputs the operator's 
command and data to the vision module by the LabVIEW program, and may 
automatically perform monitoring of the welding part and slag removal in 
accordance with the defined algorithm.
Therefore, the vision module is construed as a computer system with a program that is configured to detect slag of a welding part.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120020468 to Kim et al. (“Kim”), in view of US 4877940 A to Bangs et al. (“Bangs”).

Regarding claim 1, Kim discloses, a MIG welding system (see Figs. 1-4) comprising: 
a vision module (see the control unit (130));
a camera (see the illuminating unit (132)) connected to the vision module (see Fig. 4), the camera configured to
capture an image of a welding part (disclosed in the English translation “Here" the illuminating unit (132) irradiating the laser light in the slag (S)" and the light charge coupled device (133) taking a picture of the laser light irradiated as the generated slag (S) surface can be comprised”),
convert the image into a video signal (disclosed in the English translation “As to the" the slag image acquisition part (131) is generated in the weld bead (B) surface”),, and
(disclosed in the English translation “For this" the control unit (130) includes the slag image acquisition part (131)" obtaining the image information about the slag (S) formed in the bead (B) surface between the torch (T) and the air nozzle (112) which is in the welding and the slag image operation processing unit (135)" producing the shape of the slag (S)"generated using the image information the thickness" and data about the width”);
and
a welding device (see T “torch”);
the vision module (130) being configured to  slag through the vision module whether the detected slag is fixed  and analyze a position of the detected slag based on the slag being fixed, and a coordinate value based on the determination that the detected slag is fixed (see the English Translation “Such control unit (130) detects the presence of the slag remotely generated in the weld bead surface and it produces the shape of the slag" detected according to the real-time command or the command set up the thickness" and the width and it can select the spray pressure of the high pressure air which peels off the calculated slag or which it is suitable to crush and it can control to the three-way (x" y" z axis) position control of the air nozzle (112)”).
However, Kim does not explicitly disclose, a camera is an IR thermal camera to take a thermal image of the welding part.
Nonetheless, Bangs teaches, a MIG welding system (see arc welding system 13 with torch 20 in Fig. 1) comprising:
an IR thermal camera (see IR detector 17) connected to the vision module (see radiometer 15 effectively to employ a video display). 
It would have been obvious to one having ordinary skill in the art at the time the 

Regarding claim 2, Kim discloses, a base material M (see B) in which welding progresses, wherein the base material M comprises a low-temperature region (see area below the camera/ illuminating unit 132) in which solidification of a molten pool progresses and a high-temperature region (see area below the torch T) located adjacent to the low-temperature region and in a state of a molten pool (see Fig. 4).

Regarding claim 6, Kim discloses, wherein determining whether the detected slag is fixed includes determining the detected slag is fixed based on the slag being adjacent or within the low-temperature region (see Fig. 4, wherein the camera/illuminating unit 132 is capturing the area adjacent to the molten pool (area directly underneath of the torch T), wherein it is known that the area adjacent to the molten pool has a lower temperature than the molten pool, if there is a slag, it is located within the captured area).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: .
Claims 4 and 5 are also allowable for being depended on claim 3.

Response to Amendment
The amendment of 02/18/2021 is acknowledged. 

Response to Arguments
The rejections under 101 and 112(b) are withdrawn in view of the amendments of the claims.
Applicant’s arguments file on 02/18/2021 have been considered but they are moot because Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761